Case 2:18-cv-02191-JPM-tmp Document 12 Filed 12/04/20 Page 1 of 9                      PageID 52




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION



PRESTON BYRD,
       Movant,
                                                           Cv. No. 2:18-cv-02191-JPM-tmp
v.                                                          Cr. No. 2:16-cr-20029-JPM-01

UNITED STATES OF AMERICA,
       Respondent.


      ORDER DENYING & DISMISSING MOTION PURSUANT TO 28 U.S.C. § 2255
             ORDER DENYING CERTIFICATE OF APPEALABILITY
           ORDER CERTIFYING APPEAL NOT TAKEN IN GOOD FAITH
                                 AND
      ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


       Before the Court is the motion pursuant to 28 U.S.C. § 2255 (§ 2255 motion”) filed by

Movant Preston Byrd on March 19, 2018. (ECF No. 1.) On June 4, 2018, the United States filed

a response contending that Defendant’s motion is without merit. (ECF No. 7.) On July 9, 2018,

Byrd filed a reply to the United States’ response. (ECF No. 8.) For the reasons stated below, the

Court DENIES the § 2255 motion.

 I.    PROCEDURAL HISTORY

       A.      Criminal Case No. 2:16-20029-JPM-01

       On February 23, 2016, a federal grand jury in the Western District of Tennessee returned

a single count indictment against Byrd charging him with making a materially false, fictitious, or

fraudulent statement and representation concerning a matter within the jurisdiction of the judicial

branch of the Government of the United States by falsely answering a question on a juror

qualification form, in violation of 18 U.S.C. § 1001(a)(2). (Criminal (“Cr.”) ECF No. 1.) On
Case 2:18-cv-02191-JPM-tmp Document 12 Filed 12/04/20 Page 2 of 9                        PageID 53




July 6-7, 2016, this Court presided at a jury trial, at which the jury found Byrd guilty as charged.

(Cr. ECF Nos. 35, 37.) The Court conducted a sentencing hearing on October 31, 2016, at which

Byrd was sentenced to eighteen months in prison, with twelve months to run consecutively to the

sentence imposed in Case No. 2:15-cr-20025-01-JPM. (Cr. ECF Nos. 51-52.). On November

11, 2016, Byrd filed a notice of appeal. (Cr. ECF No. 54.) On January 5, 2018, the United

States Court of Appeals for the Sixth Circuit granted Byrd’s motion to voluntarily dismiss the

appeal. United States v. Byrd, No. 16-6665 (6th Cir. Jan. 5, 2018). (Cr. ECF No. 64.)

           B.   Civil Case Number 18-2191-JPM-tmp

           On March 19, 2018, Movant filed the § 2255 motion alleging ineffective assistance of

counsel by failing to introduce admissible evidence of Byrd’s prior actual sentence of

incarceration where that fact was material to the issue being tried in Byrd’s case. (See ECF No.

1 at 4.)

II.        LEGAL STANDARDS

           Pursuant to 28 U.S.C. § 2255(a),

           [a] prisoner in custody under sentence of a court established by Act of Congress claiming
           the right to be released upon the ground that the sentence was imposed in violation of the
           Constitution or laws of the United States, or that the court was without jurisdiction to
           impose such sentence, or that the sentence was in excess of the maximum authorized by
           law, or is otherwise subject to collateral attack, may move the court which imposed the
           sentence to vacate, set aside or correct the sentence.

“A prisoner seeking relief under 28 U.S.C. § 2255 must allege either: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (citation and internal quotation marks omitted).




                                                   2
Case 2:18-cv-02191-JPM-tmp Document 12 Filed 12/04/20 Page 3 of 9                     PageID 54




       A § 2255 motion is not a substitute for a direct appeal. See Bousley v. United States, 523

U.S. 614, 621 (1998). “[N]onconstitutional claims that could have been raised on appeal, but

were not, may not be asserted in collateral proceedings.” Stone v. Powell, 428 U.S. 465, 477

n.10 (1976). “Defendants must assert their claims in the ordinary course of trial and direct

appeal.” Grant v. United States, 72 F.3d 503, 506 (6th Cir. 1996). This rule is not absolute:

       If claims have been forfeited by virtue of ineffective assistance of counsel, then relief
       under § 2255 would be available subject to the standard of Strickland v. Washington, 466
       U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). In those rare instances where the
       defaulted claim is of an error not ordinarily cognizable or constitutional error, but the
       error is committed in a context that is so positively outrageous as to indicate a “complete
       miscarriage of justice,” it seems to us that what is really being asserted is a violation of
       due process.

Grant, 72 F.3d at 506.

       Even constitutional claims that could have been raised on direct appeal, but were not, will

be barred by procedural default unless the defendant demonstrates cause and prejudice sufficient

to excuse his failure to raise these issues previously. El-Nobani v. United States, 287 F.3d 417,

420 (6th Cir. 2002) (withdrawal of guilty plea); Peveler v. United States, 269 F.3d 693, 698-99

(6th Cir. 2001) (new Supreme Court decision issued during pendency of direct appeal); Phillip v.

United States, 229 F.3d 550, 552 (6th Cir. 2000) (trial errors). Alternatively, a defendant may

obtain review of a procedurally defaulted claim by demonstrating his “actual innocence."

Bousley, 523 U.S. at 622.

       After a § 2255 motion is filed, it is reviewed by the Court and, “[i]f it plainly appears

from the motion, any attached exhibits, and the record of prior proceedings that the moving party

is not entitled to relief, the judge must dismiss the motion . . . .” Rule 4(b), Rules Governing

Section 2255 Proceedings for the United States District Courts (“Section 2255 Rules”). “If the

motion is not dismissed, the judge must order the United States attorney to file an answer,

                                                3
Case 2:18-cv-02191-JPM-tmp Document 12 Filed 12/04/20 Page 4 of 9                      PageID 55




motion, or other response within a fixed time, or to take other action the judge may order.” Id.

The movant is entitled to reply to the Government’s response. Rule 5(d), Section 2255 Rules.

The Court may also direct the parties to provide additional information relating to the motion.

Rule 7, Section 2255 Rules.

        “In reviewing a § 2255 motion in which a factual dispute arises, ‘the habeas court must

hold an evidentiary hearing to determine the truth of the petitioner’s claims.’” Valentine v.

United States, 488 F.3d 325, 333 (6th Cir. 2007) (quoting Turner v. United States, 183 F.3d 474,

477 (6th Cir. 1999)). ‘“[N]o hearing is required if the petitioner’s allegations cannot be accepted

as true because they are contradicted by the record, inherently incredible, or conclusions rather

than statements of fact.’” Id. (quoting Arredondo v. United States, 178 F.3d 778, 782 (6th Cir.

1999)). Where the judge considering the § 2255 motion also presided over the criminal case, the

judge may rely on his or her recollection of the prior case. Blanton v. United States, 94 F.3d 227,

235 (6th Cir. 1996); see also Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977) (“[A] motion

under § 2255 is ordinarily presented to the judge who presided at the original conviction and

sentencing of the prisoner. In some cases, the judge’s recollection of the events at issue may

enable him summarily to dismiss a § 2255 motion . . . .”). Defendant has the burden of proving

that he is entitled to relief by a preponderance of the evidence. Pough v. United States, 442 F.3d

959, 964 (6th Cir. 2006).

        A claim that ineffective assistance of counsel has deprived a defendant of his Sixth

Amendment right to counsel is controlled by the standards stated in Strickland v. Washington,

466 U.S. 668 (1984). To demonstrate deficient performance by counsel, a petitioner must

demonstrate that “counsel’s representation fell below an objective standard of reasonableness.”

Id. at 688.

                                                4
Case 2:18-cv-02191-JPM-tmp Document 12 Filed 12/04/20 Page 5 of 9                       PageID 56




       A court considering a claim of ineffective assistance must apply a “strong
       presumption” that counsel’s representation was within the “wide range” of
       reasonable professional assistance. [Strickland, 466 U.S.] at 689. The
       challenger’s burden is to show “that counsel made errors so serious that counsel
       was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth
       Amendment.” Id., at 687.

Harrington v. Richter, 562 U.S. 86, 104 (2011).

       To demonstrate prejudice, a prisoner must establish “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694. 1 “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id.

       It is not enough “to show that the errors had some conceivable effect on the
       outcome of the proceeding.” [Strickland, 466 U.S.] at 693, 104 S. Ct. 2052.
       Counsel’s errors must be “so serious as to deprive the defendant of a fair trial, a
       trial whose result is reliable.” Id., at 687, 104 S. Ct. 2052.

Richter, 562 U.S. at 104; see also id. at 111-12 (“In assessing prejudice under Strickland, the

question is not whether a court can be certain counsel’s performance had no effect on the

outcome or whether it is possible a reasonable doubt might have been established if counsel

acted differently. . . . The likelihood of a different result must be substantial, not just

conceivable.” (citations omitted)); Wong v. Belmontes, 558 U.S. 15, 27 (2009) (per curiam)

(“But Strickland does not require the State to ‘rule out’ [a more favorable outcome] to prevail.

Rather, Strickland places the burden on the defendant, not the State, to show a ‘reasonable

probability’ that the result would have been different.” (citing Strickland, 466 U.S. at 694)).




       1
         “[A] court need not determine whether counsel’s performance was deficient before
examining the prejudice suffered by the defendant.” Strickland, 466 U.S. at 697. If a reviewing
court finds a lack of prejudice, it need not determine whether, in fact, counsel’s performance was
deficient. Id.

                                                  5
Case 2:18-cv-02191-JPM-tmp Document 12 Filed 12/04/20 Page 6 of 9                       PageID 57




       “Surmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559 U.S.

356, 371 (2010).

       An ineffective-assistance claim can function as a way to escape rules of waiver
       and forfeiture and raise issues not presented at trial, and so the Strickland standard
       must be applied with scrupulous care, lest “intrusive post-trial inquiry” threaten
       the integrity of the very adversary process the right to counsel is meant to serve.
       Strickland, 466 U.S., at 689-690, 104 S. Ct. 2052. Even under de novo review,
       the standard for judging counsel's representation is a most deferential one. Unlike
       a later reviewing court, the attorney observed the relevant proceedings, knew of
       materials outside the record, and interacted with the client, with opposing counsel,
       and with the judge. It is “all too tempting” to “second-guess counsel's assistance
       after conviction or adverse sentence.” Id., at 689, 104 S. Ct. 2052; see also Bell v.
       Cone, 535 U.S. 685, 702, 122 S. Ct. 1843, 152 L. Ed. 2d 914 (2002); Lockhart v.
       Fretwell, 506 U.S. 364, 372, 113 S. Ct. 838, 122 L. Ed. 2d 180 (1993). The
       question is whether an attorney’s representation amounted to incompetence under
       “prevailing professional norms,” not whether it deviated from best practices or
       most common custom. Strickland, 466 U.S., at 690, 104 S. Ct. 2052.

Richter, 562 U.S. at 105.

III.   ANALYSIS

       Byrd alleges:

               I received the ineffective assistance of counsel at my trial where my
       defense attorney failed to assert my right to introduce admissible evidence of my
       prior actual sentence of incarceration where that fact was material to the issue
       being tried in my case. My prior actual sentence was less than one year. I told
       my attorney that I answered the jury questionnaire incorrectly because I thought
       the actual sentence was what controlled, not the maximum statutory penalty. The
       false statement was made in error out of ignorance and was not intentional fraud.
       My attorney failed to present my defense when he agreed to a redacted copy of
       my prior judgment.

(ECF No. 1 at 4.) The United States replies that Byrd’s counsel was not ineffective and has

attached the affidavit of Byrd’s trial attorney, James Jones, Jr. as an exhibit to the Answer. (ECF

Nos. 7, 7-1.)

       The judgment of Byrd’s 2003 North Dakota conviction for wire fraud was redacted to

remove any reference to the sentence imposed pursuant to this Court’s determination that the

                                                 6
Case 2:18-cv-02191-JPM-tmp Document 12 Filed 12/04/20 Page 7 of 9                      PageID 58




previous sentence was not relevant to any issue in the case. (Cr. ECF No. 62 at 286-90.) The

previous punishment should not be considered “at any time” “in any way” because of the

possibility of jury confusion.    (Id.)   The prosecution and defense counsel agreed that the

punishment imposed in the North Dakota case was not relevant. (Id.) Attorney Jones attests that

he “explained to Mr. Byrd that it was not the actual time served which controlled, but the type of

charge for which he was convicted” and “explained that if the conviction was for a felony where

the sentence could be more than one year, then it was a felony regardless of the amount of time

actually served.” (ECF No. 7-1 at 2, ¶ 5.)

       “Broad discretion is given to district courts in determinations of admissibility based on

considerations of relevance and prejudice, and those decisions will not be lightly overturned.”

United States v. Bell, 516 F.3d 432, 440 (6th Cir. 2008) (quoting United States v. Chambers, 441

F.3d 438, 455 (6th Cir. 2006)). Byrd presents no argument that defense counsel could or should

have made that would have changed this Court’s determination. Counsel does not perform

deficiently by failing to object where there is no good faith basis to support the objection.

Counsel does not provide ineffective assistance by failing to raise frivolous issues or objections.

Byrd has failed to demonstrate that counsel’s performance was deficient.

       The § 2255 motion is without merit and it is DENIED.

IV.    CONCLUSION
       The motion, together with the files and record in this case “conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). Movant’s conviction and sentence are

valid and, therefore, his motion is DENIED. Judgment shall be entered for the United States.




                                                7
Case 2:18-cv-02191-JPM-tmp Document 12 Filed 12/04/20 Page 8 of 9                     PageID 59




V.     APPELLATE ISSUES
       Pursuant to 28 U.S.C. § 2253(c)(1), the district court is required to evaluate the

appealability of its decision denying a § 2255 motion and to issue a certificate of appealability

(“COA”) “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); see also Fed. R. App. P. 22(b). No § 2255 movant may appeal

without this certificate. The COA must indicate the specific issue or issues that satisfy the

required showing. 28 U.S.C. § 2253(c)(2), (3). A “substantial showing” is made when the

movant demonstrates that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues presented

were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (citation and internal quotation marks omitted); see also Henley v. Bell, 308 F.

App’x 989, 990 (6th Cir. 2009) (per curiam) (same). A COA does not require a showing that the

appeal will succeed. Miller-El, 537 U.S. at 337; Caldwell v. Lewis, 414 F. App’x 809, 814-15

(6th Cir. 2011). Courts should not issue a COA as a matter of course. Bradley v. Birkett, 156 F.

App’x 771, 773 (6th Cir. 2005) (quoting Miller-El, 537 U.S. at 337). In this case, for the reasons

previously stated, Movant’s claim lacks substantive merit and, therefore, he cannot present a

question of some substance about which reasonable jurists could differ. The Court therefore

DENIES a certificate of appealability.

       The Sixth Circuit has held that the Prison Litigation Reform Act of 1995, 28 U.S.C.

§ 1915(a)-(b), does not apply to appeals of orders denying § 2255 motions.            Kincade v.

Sparkman, 117 F.3d 949, 951 (6th Cir. 1997). Rather, to appeal in forma pauperis in a § 2255

case, and thereby avoid the appellate filing fee required by 28 U.S.C. §§ 1913 and 1917, the

prisoner must obtain pauper status pursuant to Fed. R. App. P. 24(a). Kincade, 117 F.3d at 952.

                                                8
Case 2:18-cv-02191-JPM-tmp Document 12 Filed 12/04/20 Page 9 of 9                        PageID 60




Rule 24(a) provides that a party seeking pauper status on appeal must first file a motion in the

district court, along with a supporting affidavit. Fed. R. App. P. 24(a)(1). However, Rule 24(a)

also provides that if the district court certifies that an appeal would not be taken in good faith, or

otherwise denies leave to appeal in forma pauperis, the prisoner must file his motion to proceed

in forma pauperis in the appellate court. See Fed. R. App. P. 24(a) (4)-(5).

       In this case, for the same reasons the Court denies a certificate of appealability, the Court

determines that any appeal would not be taken in good faith. It is therefore CERTIFIED,

pursuant to Fed. R. App. P. 24(a), that any appeal in this matter would not be taken in good faith,

and leave to appeal in forma pauperis is DENIED. If Movant files a notice of appeal, he must

also pay the full $505 appellate filing fee (see 28 U.S.C. §§ 1913, 1917) or file a motion to

proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court of Appeals within

thirty (30) days (see Fed. R. App. P. 24(a) (4)-(5)).

       SO ORDERED, this 4th day of December, 2020.

                                                         /s/ Jon P. McCalla
                                                        JON P. McCALLA
                                                        UNITED STATES DISTRICT JUDGE




                                                  9
